DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-25, 27, 30-34, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 20 now recites, “a second receiving circuit board arranged in a non-vertical orientation when the carrier is mounted in each of the plurality of different predetermined positions”. However, the examiner maintains that the receiving circuit board “arranged in a non-vertical orientation” is not clearly disclosed in the original specification.

It is initially noted that the orientation of the circuit board 220 is not shown at all in Figs.1 and 4 and is not described at all in the body of the specification. In Figs. 2 and 3, a disembodied diagram is shown of receiving board 220. Importantly, in Figs.2 and 3 there is no mounting or arrangement of 220 shown with respect to the carrier 11. Therefore, despite the circuit board being generally oriented non-vertical in Figs.2 and 3, the drawing does not clearly disclose the second receiving circuit board “arranged in a non-vertical orientation when the carrier is mounted in each of the plurality of different predetermined positions”. Since the specification is silent with regard to the particular orientation of the second circuit board, and Figs.2 and 3 are entirely relied upon to support the claim limitations, it is the opinion of the examiner that the specification fails to provide adequate support for the limitations of claim 20. The following is described in the originally filed specification with regard to the receiving circuit board:

A wireless powering device according to an embodiment, as shown in Figure 2, comprises a plurality of transmitting coils 110, a single transmitting circuit board 120, a single receiving coil 210, and a single receiving circuit board 220. The plurality of transmitting coils 110 are located at a plurality of different locations A1, A2, A3 of the electrical apparatus, respectively. The plurality of transmitting coils 110 are electrically connected in series to the single transmitting circuit board 120. The single receiving coil 210 is mounted on the carrier 11 of the electrical apparatus. The receiving coil 210 is electrically connected to the receiving circuit board 220. ([0016])


A wireless powering device according to another embodiment, as shown in Figure 3, comprises a plurality of transmitting coils 110, a single transmitting circuit board 120, a single receiving coil 210, and a single receiving circuit board 220. The plurality of transmitting coils 110 are located at a plurality of different locations A1, A2, A3 of the electrical apparatus, respectively. The plurality of transmitting coils 110 are electrically connected in series to the single transmitting circuit board 120. The single receiving coil 210 is mounted on the carrier 11 of the electrical apparatus and electrically connected to the receiving circuit board 220. ([0021])

In the embodiment shown in Figure 3, the receiving coil 210 is formed by winding a wire, and the receiving coil 210 is a component separate from the receiving circuit board 220. ([0023])

However, in none of the above mentions of the “receiving circuit board” does the specification state that the receiving circuit board is arranged in a “non-vertical orientation”. 

Amended claim 37 now recites, “wherein the transmitting coils are not arranged in a row on the surface of the transmitting circuit board”. However, the original specification does not provide adequate support for this limitation. [0021] discloses, “In other embodiments, the 
Therefore, it is the opinion of the examiner that amended claim 20 and new claim 37 recite subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are rejected merely for inheriting the deficiency of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 25, 31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0211875, of record and hereinafter “Lee”) in view of Nam et al. (US 2016/0189861, of record and hereinafter “Nam”) and Pike et al. (US 2016/0276865, of record and hereinafter “Pike”).

Claim 20: Lee discloses an electrical apparatus (a refrigerator; see Figs.1-3, 21-23), comprising: 
a carrier (shelf 100) selectively mounted in one of a plurality of different predetermined positions within an interior space of the electrical apparatus (see Fig.23); 
a load (140) mounted on the carrier (see Fig.16A); and 
a wireless powering device (70,200,300) supplying power to the load (see Fig.15), the wireless powering device including: 
a plurality of vertically oriented transmitting coils (200; see Fig.23) mounted at each of the plurality of different predetermined positions of the electrical apparatus (see Fig.23), and a single transmitting circuit board (210) 
a single receiving coil assembly (311) mounted on the carrier (see Figs.21-23) and configured to be moved into a vertical orientation and within a coverage of an electromagnetic field of one of the plurality of transmitting coils when the carrier is mounted in one of the plurality of different predetermined positions within the interior space of the electrical apparatus (see Figs.21-23 and [0230]); and 


While Lee discloses the use of a “transmitting board” in general (e.g. the transmitter board 210), Lee does not disclose “a single transmitting circuit board to which the transmitting coils are electrically connected in series” as required by the claim and indicated via strike-through annotation above. Further, Lee discloses the receiving coil (311) “formed on the board 310” rather than “being a component separate from and directly electrically connected to the second circuit board”. Finally, Lee does not explicitly disclose the receiving circuit board “arranged in a non-vertical orientation”.

Regarding the first difference, Nam discloses that a plurality of power transmission coils (L1-Lm) may be coupled in series (see Fig.12) in order to facilitate the use of a single voltage source for control of the circuit. See [0098]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the power transmission coils of Lee in series, as disclosed by Nam, in order to have facilitated the use of a single voltage source for control of the circuit.

Regarding the limitations requiring the “second receiving board arranged in a non-vertical orientation”, Pike discloses that in a wireless transmission system (Figs.10-12), a coil 

Claim 21: Lee discloses wherein the carrier comprises a shelf moveable between the plurality of different positions by a user (shelf 100; see Fig.23).
Claim 22: Lee discloses wherein the electrical apparatus comprises a refrigerator (see Fig.1, [0094]), and wherein each of the transmitting coils are mounted to a vertical interior wall of the refrigerator (see Figs.21 and 33).
Claim 23: Lee discloses wherein the load comprises a lighting lamp (140; see [0206]).
Claim 25: Lee discloses wherein the single transmitting circuit board is vertically oriented (see Figs.21 and 23), and wherein each of the transmitting coils is defined on the single transmitting circuit board in a manner so as to be parallel and opposing with the single receiving 
Claim 31: Lee and Nam disclose wherein the transmitting coils are connected in series with each other by wires or electrical connectors (see Fig.12 of Nam, where coils are connected in series, thus connected by “wireless or electrical connectors”).
Claim 33: Lee discloses wherein each of the transmitting coils is a coil printed on the transmitting circuit board (see [0110]).
Claim 34: Lee and Nam disclose wherein the transmitting coils are connected in series with each other by a plurality of conductive traces printed on the transmitting circuit board (see Fig.12 of Nam, which discloses the transmitting coils in series, and [0110] of Lee, which discloses providing the coils on a printed circuit board).

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nam.

Lee discloses an electrical apparatus (a refrigerator; see Figs.1-3, 21-23), comprising: 
a carrier (shelf 100) selectively mounted in one of a plurality of different predetermined positions within an interior space of the electrical apparatus (see Fig.23); 
a load (140) mounted on the carrier (see Fig.16A); and 
a wireless powering device (70, 200, 300) supplying power to the load (see Fig.15), the wireless powering device including: 
a plurality of vertically oriented transmitting coils (200; see Fig.23) mounted at each of the plurality of different predetermined positions of the electrical apparatus (see 
a single receiving coil assembly (311) mounted on the carrier and configured to be moved into a vertical orientation and within a coverage of an electromagnetic field of one of the plurality of transmitting coils when the carrier is mounted in one of the plurality of different predetermined positions within the interior space of the electrical apparatus (see Figs.21-23 and [0230]); and 
a second circuit board (e.g. the circuit board of 310 or substrate 142a of the light source unit) mounted on the carrier the single receiving coil being electrically connected to the second circuit board (see Figs.17, 18, 22, and [0206]).

Lee does not explicitly disclose each of the transmitting coils “electrically connected in series by a plurality of conductive traces printed on the transmitting circuit board”, “the transmitting coils arranged irregularly on a surface of the transmitting circuit board”, or “the transmitting coils are not arranged in a row of the surface of the transmitting circuit board”, as recited by the claims.

Regarding the first difference, Nam discloses that a plurality of power transmission coils (L1-Lm) may be coupled in series (see Fig.12) in order to facilitate the use of a single voltage source for control of the circuit. See [0098]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the 

Regarding the arrangement of the coils, Lee discloses that the location of the coils (211) correspond to particular shelf/carrier locations (Figs.21-23). See also [0226] and [0242], which discusses the locations of the coils corresponding to particular shelf locations. However, it has previously been held that the mere physical rearrangement of parts that does not modify operation of the device supports a prima facie case of obviousness. See MPEP 2144.04.VI.C. Since the device of Lee would operate identically whether the locations of the shelves are regularly or irregularly spaced (or “not in a row”) with a corresponding irregular arrangement of transmitting coils, one of ordinary skill in the art would have provided such an arrangement with predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the transmitting coils arranged irregularly on a surface of the transmitting circuit board and/or not arranged in a row of the surface of the transmitting circuit board as the mere physical rearrangement of parts not affecting device function.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nam and Pike as applied to claim 22 above, and further in view of Xia et al. (US 2018/0328652, of record and hereinafter “Xia”).

Lee and Nam disclose the limitations of claims 20-22, as discussed in greater detail above. However, Lee only discloses the load as a lighting device and does not disclose a display .

Claims 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nam and Pike as applied to claim 20 and 26 above, and further in view of Baarman et al. (US 9,209,627, of record and hereinafter “Baarman”).

Lee and Nam disclose the limitations of claims 20 and 26, as discussed in greater detail above. However, Lee only discloses using printed coils and does not disclose “wherein the receiving coil is formed by winding a wire, and the receiving coil is a component fixed and integrated on the second circuit board”, “wherein the transmitting coils are connected in series with each other by welding or pressing”, or “wherein each of the transmitting coils is formed by winding a wire, and the transmitting coils are each a component fixed and integrated on the transmitting circuit board”. Baarman discloses that coils for wireless power transmission systems may instead be comprised of “wound wires”. See col.5,3-14. Baarman further discloses “In a variation on the wire wound coils, the wire leads may be … welded … to metallic tabs”. Baarman discloses that heat issues are less of an issue in a wire array compared to a printed coil (col.2,1-8) and one of ordinary skill in the art would have found “welding” as a suitable means .

Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.
On page 7, Applicant first argues, “nowhere does Applicant's specification teach that the load is mounted to the circuit board, nor that the load is a single component integral with the circuit board. In the absence of an expressed teaching that these two components are integral, one of ordinary skill in the art would presume that they are independent components, as they are inherently described in the specification.”
Initially, it is noted that the removal of this limitation from claim 20 renders the argument moot. However, it is noted that the absence or omission of disclosure does not qualify as support under 35 U.S.C. 112(a). In other words, just because the specification does not disclose the load mounted/integral to the circuit board does not mean that the specification supports an alternative embodiment of a circuit board separate from the load. The instant specification does not explicitly disclose the circuit board independent of the load, and such a feature cannot reasonably be considered as inherent or implicit from lack of disclosure of either alternative.
On page 8, Applicant argues “Figures 2 and 3 clearly show the receiving circuit board 220 in a non- vertical orientation. As the non-vertical orientation is plainly shown in the figures, the assertion that the Applicant was not in possession of this feature is clearly erroneous.”
The examiner respectfully disagrees with the argument that the receiving circuit board is shown clearly in a non-vertical orientation arrangement. While the Figs.2 and 3 do show a circuit board 220, the actual orientation of this circuit board within the overall context of the carrier (11) is not shown in any figures. Figs.2 and 3 are thus disembodied figures, showing a general connection configuration, but neither figure shows how 220 is mounted with respect to the carrier. The body of the specification is further silent with regard to how 220 is oriented with respect to the overall device of Fig.1. Therefore, the examiner maintains that the originally filed disclose does not sufficiently support the limitation “arranged in a non-vertical orientation when the carrier is mounted in each of the plurality of different predetermined positions”.
With regard to the rejections under 35 U.S.C. 103, Applicant argues, “While the Action admits that neither Lee nor Nam teach this arrangement, Pike is now cited as allegedly disclosing this feature. However, the cited portions of Pike (paragraphs [0079] and [0081]) are directed to a charging (i.e., transmitting) coil structure, and do not teach a "single receiving coil being a component separate from and directly electrically connected to the second circuit board". Accordingly, the teachings of Pike alone cannot remedy the admitted deficiencies of Lee and Nam regarding claim 20.”
However, Lee and Nam already disclose a receiving coil (311) and a second circuit board (310). The only difference is that the circuit board of the receiving coil (311) of Lee is not “separate” from the “receiving circuit board”. Pike discloses that a coil may instead be separate and remotely orientated from the circuit board in [0081]. While the examiner does concede that 
Therefore, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 103 have been maintained, and this action has been made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849